TN t He Cage Bz borx0p890-Ade Bheumsbig friled ogfigiaa, Rage 1 of 1 Coys ty
Stath OF FELES 5 cease

Southern Distriet of Texas

 

 

 

 

 

Southerec Distmet of fCXCS MP"
eked wade 43/2763 avert eee
a) Nathan Ochenes, Oletk of Gout
Cause 0
TO.CT. Bobh, lies bi } |

Notion fer Denes of Jory tre

Arent do ROCF Kule 3
Liter @ Oauged Fer Jory t 2T Comes tow Vai thE to
oe a er sly trad me The DEUSCEIISY Ldigatecne
wp jor oO TA is Paationt, Petitioyer S tates eS felleus |
The Sevewi )
[4e even Id Anumesich mest to te uw tect States Constitiebtgr (tovicl
- CHO4 eS,

ike Sait Emon
ky a Cénnoy Cot, where Tle Vilue re Con brovier S eiy Shall Leceet
ez
twewk, Dollars , Also Tie Rskt to Nery trad in ded ae a5.
ry tw dedered Gat Cul As tts

Stucky bgores 7 Sdate y GevernrMepg Erynlegees ;

a ry Ce , t, r 3 zy
uf vl 2 OE (“e pectlhitly Begpests The tl She Court Crcler She
ev; IO che wle JAS few Jury Arial ike Fhe fhe sested Case, | Crot f

HK Alt ofhle Just aye Praper Bele t

Fespoct Folly Sibmtled This ( cle. of Aioust QELS

ILA Chk wh ds B(S7E z

Fed trorser- fre -Seé
